    Case 16-11484      Doc 105     Filed 12/17/20 Entered 12/17/20 12:43:02         Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  DENISE RENAUD,                                  Ch. 13
    Debtor                                        16-11484-MSH


                              Order on Motion for Relief from Stay

The Motion for Relief from Stay of U.S. Bank Trust N.A., as trustee of Tiki Series III Trust (ECF No.
101) having come before me, due notice having been given, no objection thereto having been filed,
and good cause appearing to me therefor, it is hereby ORDERED that U.S. Bank Trust, N.A., as
trustee, including its successors and assigns, is granted relief from the automatic stay provisions
of 11 U.S.C. § 362 for the purpose of exercising its rights under its agreements with the debtor,
including foreclosing its mortgage, or accepting a deed in lieu of foreclosure on the property
located at 52 Newbury Street. Brockton, Massachusetts, more particularly described in the Motion,
and if necessary bringing eviction proceedings against the debtor, all in accordance with applicable
and Federal law.

Dated: 12/17/2020                                 By the Court,




                                                  Melvin S. Hoffman
                                                  United States Bankruptcy Judge
